
	
		III
		110th CONGRESS
		1st Session
		S. RES. 246
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the San Antonio Spurs for
		  winning the National Basketball Association Championship.
	
	
		Whereas on June 14, 2007, the San Antonio Spurs (Spurs)
			 won their fourth National Basketball Association (NBA) Championship since 1999
			 by defeating the Cleveland Cavaliers 4 to 0;
		Whereas Tony Parker won his first NBA Finals Most Valuable
			 Player award after shooting 57 percent for the series and averaging 24.5 points
			 per game;
		Whereas Spurs Head Coach Gregg Popovich added to his
			 growing legacy by winning his fourth NBA championship;
		Whereas Spurs owner and Chief Executive Officer Peter Holt
			 and General Manager R.C. Buford have built the San Antonio Spurs into one of
			 the best organizations in NBA history;
		Whereas the Spurs hold an all-time record of 16 wins and 6
			 losses in the NBA Finals;
		Whereas the Spurs have the best winning percentage in NBA
			 Finals history;
		Whereas the Spurs are committed to serving the San Antonio
			 community by promoting education, achievement, and civic responsibility;
			 and
		Whereas the Spurs are the pride and joy of the City of San
			 Antonio: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 San Antonio Spurs for winning the 2007 National Basketball Association
			 Championship; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit 1 enrolled copy of this
			 resolution to Senator Hutchison for presentation to the San Antonio
			 Spurs.
			
